RENDERED: OCTOBER 1, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0830-MR

ALEKSANDRA HOFFMAN;
CARSON HOFFMAN; DONATELLO
HOFFMAN; SCARLETTE JANE
HOFFMAN; AND ZACHARY
HOFFMAN                                                            APPELLANTS


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE ANN BAILEY SMITH, JUDGE
                        ACTION NO. 16-CI-003157


MAURICE PATTERSON; CARLA
KIRBY; CASSANDRA
RICHARDSON; DEBBIE SPARKS;
AND YVETTE GENTRY                                                    APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

CALDWELL, JUDGE: This case involves the question of qualified immunity.

We find that the trial court properly determined that all Appellees save Maurice
Patterson were entitled to summary judgment1 as they were all government actors

who were not charged with violating any ministerial duty and are thus entitled to

qualified immunity. We further find the trial court’s analysis correct as to

Appellee Patterson, that summary judgment was appropriate as to the claim against

him, because no “special relationship” existed between him and the Appellants.

Having found that the trial court’s grant of summary judgment was appropriate as

to each Appellee, we affirm.

                                            FACTS

                On July 16, 2015, Tyler Morgan was in the custody of the Louisville

Metro Youth Detention Services (LMYDS). A Jefferson District Court Judge had

ordered that the juvenile be transported to a local hospital at which time he would

be transferred into the custody of the Cabinet for Health and Family Services

(CHFS). LMYDS youth program employee Maurice Patterson was assigned the

task of transporting Morgan from the juvenile detention facility downtown to the

suburbs where the hospital was located.

                Patterson testified in depositions that he placed Morgan in the middle

seat of the transport vehicle and secured him with a seatbelt as Morgan was

handcuffed in front and shackled. Patterson ensured the side door of the vehicle

was locked, got behind the steering wheel, and began the drive to the hospital. The


1
    Kentucky Rules of Civil Procedure (CR) 56.01.

                                               -2-
relevant policies of LMYDS in effect at the time of Morgan’s transport required

only that the youth be handcuffed and shackled, that the youth not be seated

directly behind the driver, that the driver have a two-way radio to communicate,

that the youth be supervised at all times, and that the employee keep keys and

equipment secure during transport.

               Shortly after beginning the drive, the vehicle was stopped by a

stoplight at the intersection of Grinstead Drive and Lexington Road. Before he

could react, Patterson heard the click of the door lock and turned in time to see

Morgan fleeing from the vehicle and running towards a gas station on the corner.2

Patterson tried to grab Morgan to stop him but could not. He began a foot chase

after Morgan.

               When Morgan ran towards the gas station, he encountered an idling

vehicle in the parking lot, jumped in the driver’s seat, and took the wheel. Inside

the car were Aleksandra Hoffman and her three minor children; Aleksandra’s

husband Zachary Hoffman was inside the convenience store purchasing supplies

for a trip to nearby Cherokee Park where the family was planning on spending the

afternoon.




2
  The vehicle was not equipped with rear door child locks, though some of the agency’s other
transport vehicles were so equipped. No policy in place at the time, though, required a vehicle
equipped with rear door child locks only be used for transport of youth.

                                               -3-
             Aleksandra fought with Morgan over the steering wheel and tried to

put the gearshift in park and employ the emergency brake to stop the vehicle.

Morgan, fighting off Aleksandra, hit a vehicle while pulling out of the gas station

parking lot. While the two struggled over control of the vehicle, it rolled into a

retaining wall and a road sign. When Morgan began to drive up an interstate

entrance ramp, Aleksandra again tried to gain control of the vehicle by grabbing

the steering wheel, and in response Morgan head-butted her, sending her head

slamming into the window, almost knocking her unconscious. The car continued

to strike the retaining wall on one side of the ramp and a guard rail on the other

side until it stalled. Once the car stalled, Morgan jumped out. Zachary, who had

been on foot chasing the vehicle with his family inside, arrived and calmed his

children and comforted his wife, and called 911.

             Police responded to the scene and detained Morgan, assisted by

Patterson. Morgan was charged with various criminal charges related to the theft

of the vehicle and kidnapping and assault of the occupants and is serving a

sentence of imprisonment for the crimes.

             The Hoffmans filed suit against Patterson and his supervisors at

LMYDS in their individual capacities. The trial court granted summary judgment

for Patterson and his supervisors, finding that he owed no duty of care to the

Hoffmans as no “special relationship” existed between them as required by


                                         -4-
Kentucky law for finding liability for negligence against a government employee,

and finding qualified immunity prevented the suit against Patterson’s supervisors

because there was no allegation that any of them violated any ministerial duty. We

agree with each of those conclusions and affirm the trial court.

                            STANDARD OF REVIEW

             An appellate court employs a de novo standard of review on questions

concerning the propriety of a trial court’s ruling on a motion for summary

judgment. Cmty. Fin. Servs. Bank v. Stamper, 586 S.W.3d 737, 741 (Ky. 2019).

In Steelvest, Inc. v. Scansteel Service Center, Inc., the Kentucky Supreme Court

explained that “the proper function of summary judgment is to terminate litigation

when, as a matter of law, it appears that it would be impossible for the respondent

to produce evidence at the trial warranting a judgment in his favor.” 807 S.W.2d

476, 480 (Ky. 1991). In reviewing such a motion, the trial court must view the

facts “in a light most favorable to the party opposing the motion for summary

judgment and all doubts are to be resolved in his favor” and in so doing must

examine the proof to ensure that no real issue of material fact exists. Id. “The

movant should not succeed unless a right to judgment is shown with such clarity

that there is no room left for controversy, and it is established that the adverse

party cannot prevail under any circumstances.” City of Florence v. Chipman, 38

S.W.3d 387, 390 (Ky. 2001), as amended (Feb. 26, 2001).


                                          -5-
             Thus, as factual findings are not at issue, the trial court’s decision is

granted no deference; review of a trial court’s ruling on a motion for summary

judgment is a matter of law. “A grant of summary judgment is reviewed de novo

because factual findings are not at issue.” Feltner v. PJ Operations, LLC, 568

S.W.3d 1, 3 (Ky. App. 2018), review denied (Mar. 6, 2019) (citing Pinkston v.

Audubon Area Community Services, Inc., 210 S.W.3d 188, 189 (Ky. App. 2006)).

                                     ANALYSIS

             The Hoffmans filed an action alleging negligence and negligent

infliction of emotional distress against Patterson and his supervisors, in their

individual capacities. The trial court granted the LMYDS employees’ motion for

summary judgment, holding that they owed the Hoffmans no duty of care because

no “special relationship” existed between them.

             The case law is clear. Public officials owe the general public no duty

of care unless the public official has some particular “special relationship” with the

injured party.

             In order for the special relationship to exist, two
             conditions are required: 1) the victim must have been in
             state custody or otherwise restrained by the state at the
             time the injury producing act occurred, and 2) the
             violence or other offensive conduct must have been
             committed by a state actor.

Chipman, 38 S.W.3d at 392.




                                          -6-
            Here, the violence or other offensive conduct was not committed by a

state actor. Morgan was not a state actor and his criminal behavior was the true

cause of the damages suffered by the Hoffmans. In the Ashby case, infra, the

estate of a woman beaten to death by her paramour sought recompense from the

City of Louisville for failure of employees to arrest the paramour on outstanding

assault charges under the theory that had he been arrested and detained, he would

not have been able to have killed the victim. In holding that the city employees

were not liable, the Kentucky Supreme Court stated:

            Here, it is undisputed both that Ashby was not in state
            custody when the violence was committed against her,
            and that her assailant was not a state actor. Hence, the
            tragic events below did not constitute an actionable due
            process violation under [DeShaney v. Winnebago County
            Department of Social Services, 489 U.S. 189, 109 S. Ct.
            998, 103 L. Ed. 2d 249 (1989)]. Moreover, despite our
            abhorrence of the violence suffered by Ashby at the
            hands of her assailant, we cannot conclude that any basis
            exists for otherwise finding that a “special relationship”
            existed between Ashby and appellees so as to have
            created an affirmative duty of protection. See, e.g., Santy
            [v. Bresee, 129 Ill. App. 3d 658, 661, 473 N.E.2d 69, 72
            (1984)] (no special relationship was created between
            murder victims and the defendant law enforcement
            agency or officers where the victims had requested
            protection, the defendants were aware of the murderer’s
            threats against the victims, and the defendants had
            promised to warn the victims of the murderer’s release
            from custody. These circumstances “do not take the case
            out of the general rule that law enforcement agencies and
            officers do not owe individual citizens a duty to protect
            them from crime.”). Hence, it follows that the trial court


                                        -7-
             did not err by failing to find that a “special relationship”
             existed between Ashby and appellees.
Ashby v. City of Louisville, 841 S.W.2d 184, 190 (Ky. App. 1992), holding modified

by Gaither v. Just. & Pub. Safety Cabinet, 447 S.W.3d 628 (Ky. 2014).

             The Hoffmans claim no special relationship exists between them and

the Appellees which satisfies the requirement, but rather argue that “[e]very person

owes a duty to every other person to exercise ordinary care in his activities to

prevent foreseeable injury.” Isaacs v. Smith, 5 S.W.3d 500, 502 (Ky. 1999). Such

argument simply ignores a long line of cases that requires the special relationship

be established before a finding of a duty by a government actor to the aggrieved.

See Fryman v. Harrison, 896 S.W.2d 908, 910 (Ky. 1995) (“In order to establish

an affirmative legal duty on public officials in the performance of their official

duties, there must exist a special relationship between the victim and the public

officials.”); Ashby, 841 S.W.2d at 189 (“However, the general rule of thumb, in the

absence of some ‘special relationship,’ is that a municipality or a law enforcement

agency or official does not owe individual citizens a duty to protect them from

crime.”).

             The Hoffmans argue that the decision of the Kentucky Supreme Court

in Pile v. City of Brandenburg created an exception to the special relationship

requirement. 215 S.W.3d 36 (Ky. 2006). In that case the Court held, in part, that

an officer violated a statute applicable to all motorists which mandates that one


                                          -8-
shall not leave the key in the ignition of an unattended vehicle. The officer

violated that statute, which allowed a prisoner in custody to commandeer the

vehicle in the officer’s absence and cause a fatal accident. The Supreme Court

held that the estate of the innocent decedent could proceed against the officer for

his negligence.

             Here, however, there was no statute which Patterson violated which is

also applicable to persons not employed by LMYDS. In applying the proper

standard and looking at the facts in the light most favorable to the Hoffmans, if we

assume as they argue, that Patterson failed to properly secure Morgan in the

vehicle to prevent his flight from the vehicle, such is the failure to follow a policy

of a governmental entity, not a statute applicable to every person, as in Pile.

Further, the Court did not hold in Pile that it was the leaving of a prisoner

unattended in a vehicle which exposed the officer to liability. Rather, it was the

leaving of keys in an unattended vehicle, or a vehicle attended only by a person in

custody, which provided the basis of the negligence finding in Pile, and not, as the

Hoffmans attempt to argue, the leaving of a prisoner unattended in a police vehicle.

The argument fails.

             In order to rely upon Pile, an aggrieved party must establish that the

government actor violated a statute applicable to all, not a policy applicable only to

government employees. See Kentucky Revised Statute (KRS) 446.070 (“[a]


                                          -9-
person injured by the violation of any statute may recover from the offender such

damages as he sustained by reason of the violation.”). It is insufficient to rely upon

agency policy because the gravamen of the holding in Pile is that it was the

violation of the statute regarding leaving the key in the ignition, a violation of a

statute imposing a duty on all motorists, which established negligence and liability.

                                    CONCLUSION

              The trial court correctly ruled on the motion for summary judgment.

Even looking at the facts in a light most favorable to the Hoffmans, they could not

establish that any of the Appellees, much less Patterson, owed them a duty of care

which was violated. While it may be that LMYDS adjusted their policies

following this incident to require employees to take greater measures to prevent a

repeat of a terrible event, such as this, to argue that such is indicative of liability is

simply incorrect. First, such conclusion would have a chilling effect on the

updating of policies when circumstances dictate such be done for the protection of

the public and those in the custody of an agency such as LMYDS. Second, such

simply ignores a long line of cases establishing the extent to which governmental

entities and employees are liable to the public. While both the trial court and this

Court approach the Hoffmans’ case sympathetically, we are bound to follow the

law. The decision of the trial court is affirmed.




                                           -10-
           THOMPSON, K., JUDGE, CONCURS.

           ACREE, JUDGE, CONCURS IN RESULT ONLY.

BRIEFS FOR APPELLANT:           BRIEF FOR APPELLEE:

Garry R. Adams                  Michael J. O’Connell
Abigail V. Lewis                Louisville, Kentucky
Louisville, Kentucky
                                Kristie B. Walker
                                Louisville, Kentucky




                              -11-